--------------------------------------------------------------------------------

Exhibit 10.4


 
CME MEDIA ENTERPRISES B.V.
 
 
and
 
 
CME DEVELOPMENT FINANCING B.V.
 
 
and
 
 
TOP TONE MEDIA HOLDINGS LIMITED

 
and
 
 
KRASSIMIR GUERGOV
 
 
_________________________________________________
 
 
AMENDED AND RESTATED
 
SALE AND PURCHASE AGREEMENT
 
_________________________________________________
 
 
19 April 2010
   
 
 

--------------------------------------------------------------------------------

 

CONTENTS
 



   
Page
     
1
Definitions and Interpretation
4
     
2
Transaction and Consideration
8
     
3
Conditions to Obligations at Closing
9
     
4
Closing
10
     
5
Obligations Prior to Closing
12
     
6
Representations and Warranties
12
     
7
Further Undertakings
14
     
8
Anti-Money Laundering and Anti-Corruption
15
     
9
Status of Agreement and Effect
15
     
10
Confidentiality
16
     
11
Trade Restrictions
16
     
12
Notices
17
     
13
Set-Off
19
     
14
Entire Agreement
19
     
15
Third Party Rights
19
     
16
Amendments
20
     
17
Waiver
20
     
18
Costs and Expenses
20
     
19
Joint and Several Liability
20
     
20
Assignment
20
     
21
No Partnership
20
     
22
Severability
20
     
23
Further Assurance
21
     
24
Counterparts
21
     
25
Governing Law and Jurisdiction
21
     
26
Dispute Resolution
21
     
Schedule 1 Deed of Termination
Sch 1-1
   
Schedule 2 Investment Agreement
Sch 2-1


 
 

--------------------------------------------------------------------------------

 

THIS AMENDED AND RESTATED SALE AND PURCHASE AGREEMENT (this "Agreement") is made
as of 19 April 2010
 
BETWEEN:
 
(1)
CME MEDIA ENTERPRISES B.V., a company organized under the laws of the
Netherlands, and having its seat at Dam 5b, JS 1012 Amsterdam, the Netherlands
("CME ME");

 
(2)
CME DEVELOPMENT FINANCING B.V., a company organized under the laws of the
Netherlands, and having its seat at Dam 5b, JS 1012 Amsterdam, the Netherlands
("CME DF");

 
(3)
TOP TONE MEDIA HOLDINGS LIMITED, a BVI Business company organized under the laws
of the British Virgin Islands with registered number 1381053 and having its
registered office at 3rd Floor, Omar Hodge Building, Wickhams Cay I, P.O. Box
362, Road Town, Tortola, British Virgin Islands ("Top Tone Holdings"); and

 
(4)
KRASSIMIR GUERGOV, a citizen of the Republic of Bulgaria, residing at 19,
Oborishte Str., 1504 Sofia, Bulgaria, holder of identity card no. 184961630
issued by the Republic of Bulgaria (the "Consultant");

 
the "Parties" and each a "Party".
 
WHEREAS:
 
(A)
CME ME owns 80% of the issued share capital of Top Tone Media (as defined below)
and 80% of the issued share capital of Zopal (as defined below), Top Tone
Holdings own 20% of the issued share capital of Top Tone Media and 20% of the
issued share capital of Zopal;

 
(B)
CME ME has entered into a Shareholders Agreement with Top Tone Holdings and
Equip (as defined below) (the "Top Tone Parties") dated 1 August 2008 (the
"Pro.BG Shareholders Agreement") to regulate the business and affairs of the
Pro.BG Group (as defined below);

 
(C)
CME ME has entered into a Master Share Purchase Agreement dated 28 July 2008
with Top Tone Holdings (the "MSPA");

 
(D)
CME ME has entered into a Consultancy Deed with the Consultant dated 1 August
2008 (the "Consultancy Deed");

 
(E)
CME ME has entered into a Letter Agreement with the Top Tone Parties and the
Consultant dated 1 August 2008 (the "Letter Agreement" and together with the
Pro.BG Shareholders Agreement, the MSPA and the Consultancy Deed, the "Pro.BG
Agreements");

 
(F)
CME ME intends that its wholly-owned subsidiary CME Bulgaria B.V., a company
organized in the Netherlands ("CME BG"), acquire 100% of the issued share
capital of Balkan News Corporation and 100% of the issued share capital of TV
Europe (the "bTV Transaction") pursuant to a Deed relating to the Sale and
Purchase of Certain Media Interests in Bulgaria among CME ME, Central European
Media Enterprises Ltd., News Netherlands B.V. and News Corporation dated 18
February 2010 ("bTV SPA"), as adhered to by CME BG pursuant to a deed of
adherence dated 14 April 2010 by and among CME BG, CME ME, News Netherlands B.V.
and News Corporation;


 
3

--------------------------------------------------------------------------------

 
 
(G)
CME DF is a wholly-owned subsidiary of CME ME;

 
(H)
In connection with and subject to the completion of the bTV Transaction:

 
 
(i)
Top Tone Holdings wishes to sell and CME DF wishes to purchase the Shares (as
defined below) on the terms and subject to the conditions set out in this
Agreement;

 
 
(ii)
CME ME, Top Tone Holdings and the Consultant wish to amend certain agreements
reached between themselves by terminating certain provisions of the Pro.BG
Agreements; and

 
 
(iii)
CME ME wishes to sell and Top Tone Holdings wishes to purchase the CME BG Shares
(as defined below) on the terms and subject to the conditions set out in this
Agreement,

 
(the "Transaction");
 
(I)
CME ME, Top Tone Holdings and the Consultant entered into a Sale and Purchase
Agreement on 18 February 2010 (the "SPA"); and

 
(J)
The Parties wish to amend and restate the SPA on the terms set out in this
Agreement.

 
IT IS AGREED as follows:
 
1
Definitions and Interpretation

 
1.1
In this Agreement:

 
"Affiliate"
of a person means, in relation to any corporate entity, any person that directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such person and in relation to any individual, any
family member of such individual;

 
"Agreed Form"
means, in relation to a document, the form of that document which has been
initialed for the purposes of identification only by either CME ME or CME DF, on
the one hand, and Top Tone Holdings on the other with such alterations as may be
agreed from time to time between the Parties for any reason;

 
"Anti-Money
Laundering Laws"
has the meaning set forth in Clause 6.3.1;

 
"Applicable Law"
means all laws, ordinances, regulations, judgments, decrees, decisions, writs,
awards, orders or, directives of any governmental authority, and international
treaties or any other agreements to which a governmental authority is a party,
to the extent applicable to the Parties, this Agreement, the Investment
Agreement or the business of the Parties;

 
"Balkan Media
Group"
means Balkan Media Group AD, a company incorporated under the laws of Bulgaria;


 
4

--------------------------------------------------------------------------------

 

"Balkan News
Corporation"
means Balkan News Corporation EAD, a company organized under the laws of
Bulgaria, which is to be renamed bTV Media Group EAD;

 
"BCPC"
means the Bulgarian Commission for the Protection of Competition;

 
"bTV SPA"
has the meaning set forth in the Recitals;

 
"bTV Transaction"
has the meaning set forth in the Recitals;

 
"Business Day"
means a day (other than a Saturday or a Sunday) on which commercial banks are
open for general business in, Sofia, New York and London (other than solely for
services via the internet);

 
"Call"
has the meaning set forth in the Investment Agreement;

 
"Closing"
means the completion of the sale and purchase of the Shares as described in
Clause 4;

 
"Closing Date"
has the meaning set forth in Clause 4.2.1;

 
"CME BG"
has the meaning set forth in the Recitals;

 
"CME BG Shares "
has the meaning set forth in Clause 2.3(i);

 
"CME Group"
means Central European Media Enterprises Ltd. and its subsidiaries;

 
"Consultancy Deed"
has the meaning set forth in the Recitals;

 
"Control"
means the power to direct or cause the direction of the management or policy of
any Person, directly or indirectly, through family relationship (if a natural
person), the holding of securities or other participation interests, by virtue
of an agreement, arrangement or understanding or on other grounds, and
"Controlling" and "Controlled" shall have the correlative meanings proceeding
from this term;

 
"Deed of Termination"
means the deed of termination to be entered into between CME ME, Top Tone
Holdings and KG in substantially the form set out in Schedule 1;

 
"Drag Along Right"
has the meaning set forth in the Investment Agreement;

 
"Encumbrances"
means any claim, charge, mortgage, security, lien, option, equity, power of
sale, hypothecation or other third party right, retention of title, right of
pre-emption, right of first refusal or security interest of any kind;

 
"Equip "
means Equip Limited a BVI Business company incorporated under the laws of the
British Virgin Islands;

 
"Execution Date"
means the date hereof;

 
"Existing Dispute"
has the meaning set forth in Clause 26.3;

 
"Investment Agreement"
means the investment agreement to be entered into between the Parties in respect
of their Ownership Interests and in accordance with Clause 2.4;


 
5

--------------------------------------------------------------------------------

 
 
"Letter Agreement"
has the meaning set forth in the Recitals;

 
"Long Stop Date"
has the meaning set forth in the bTV SPA;

 
"MSPA"
has the meaning set forth in the Recitals;

 
"Ownership Interests"
has the meaning set forth in the Investment Agreement;

 
"Put"
has the meaning set forth in the Investment Agreement;

 
"Pro.BG Agreements"
has the meaning set forth in the Recitals;

 
"Pro.BG Business"
means the broadcasting operations of the Pro.BG Group;

 
"Pro.BG Group"
means Top Tone Media and Zopal and their respective subsidiaries;

 
"Pro.BG Shareholders
Agreement"
has the meaning set forth in the Recitals;

 
"Radiocompany C.J."
means Radiocompany C.J OOD, a company incorporated under the laws of Bulgaria;

 
"Related Dispute"
has the meaning set forth in Clause 26.3;

 
"Share Option"
has the meaning set forth in the Investment Agreement;

 
"Shares"
means the Top Tone Media Shares and the Zopal Shares;

 
"Tag-Along Right"
has the meaning set forth in the Investment Agreement;

 
"Top Tone Media"
means Top Tone Media S.A., a public limited liability company (société anonyme)
organized under the laws of Luxembourg with registered number B 124257 and
having its registered office at 13-15 Avenue de la Liberté, L-1931 Luxembourg;

 
"Top Tone Media Shares"
means the 620 ordinary shares in Top Tone Media with a par value of EUR10 per
share in the share capital of Top Tone Media held by Top Tone Holdings;

 
"Top Tone Parties"
has the meaning set forth in the Recitals;

 
"Transaction "
has the meaning set forth in the Recitals;

 
"Transaction Documents"
means this Agreement, the Deed of Termination, the Investment Agreement and any
other document or agreement which the Parties designate as such;

 
"Triada"
means Triada Communications EOOD, a company incorporated under the laws of
Bulgaria;


 
6

--------------------------------------------------------------------------------

 
 
"TV Europe"
means TV Europe B.V., a company incorporated under the laws of the Netherlands;

 
"US Dollars" or "US$"
means the official currency for the time being of the United States of America;

 
"Warranties"
means the representations and warranties contained in Clause 6 and each
statement identified as a representation and warranty in any other Transaction
Document;

 
"Working Hours"
means the hours of 9:00 a.m. to 5:00 p.m. on a Business Day;

 
"Zopal"
means Zopal S.A., a public limited liability company (société anonyme) organized
under the laws of Luxembourg with registered number B 139431 and having its
registered office at 13-15 Avenue de la Liberté, L-1931 Luxembourg; and

 
"Zopal Shares"
means the 20 ordinary shares in Zopal with a par value of EUR310 per share in
the share capital of Zopal held by Top Tone Holdings.

 
1.2
In construing this Agreement, unless otherwise specified:

 
 
(a)
references to Clauses and Schedules are to clauses of, and schedules to, this
Agreement;

 
 
(b)
references to a "person" shall be construed so as to include any physical or
legal person, firm, company or other body corporate, government, state or agency
of a state, local or municipal authority or government body or any joint
venture, association or partnership (whether or not having separate legal
personality);

 
 
(c)
a reference to any law, regulation, statute or statutory provision shall be
construed as a reference to the same as it may have been, or may from time to
time be, amended, modified or re-enacted;

 
 
(d)
any reference to a "day" (including within the phrase "Business Day") shall mean
a period of 24 hours running from midnight to midnight (except for the days of
time change lasting 25 or 23 hours which days shall be 25 or 23 hours
respectively);

 
 
(e)
references to time are to Central European Time;

 
 
(f)
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, varied, novated or supplemented (other than
in breach of the provisions of this Agreement) at any time;

 
 
(g)
headings, recitals and titles are for convenience only and do not affect the
interpretation of this Agreement;

 
 
(h)
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words; and

 
 
(i)
references to a "Party" or the "Parties" shall be construed as to include and
each of its or their permitted successors and permitted assignees.


 
7

--------------------------------------------------------------------------------

 
 
2
Transaction and Consideration

 
2.1
Purchase of the Shares

 
 
(i)
Subject to the terms and conditions herein, including the satisfaction of the
conditions set out in Clause 3, Top Tone Holdings agrees to sell the Shares and
CME DF, relying on the Warranties and undertakings contained in this Agreement,
agrees to purchase the Shares.

 
 
(ii)
The Shares shall be sold with full title guarantee free from all Encumbrances
and together with all rights attaching to them as at the date of this Agreement.

 
 
(iii)
Top Tone Holdings shall procure that on or prior to Closing any and all rights
of pre-emption over the Shares (other than any pre-emption rights held by CME
ME) are waived irrevocably by the persons entitled thereto.

 
 
(iv)
CME DF shall not be obliged to complete the purchase of any of the Shares unless
the purchase of all of the Shares is completed simultaneously.

 
 
(v)
The consideration payable to Top Tone Holdings for the sale of the Shares shall
be €1.

 
2.2
Deed of Termination

 
Subject to the terms and conditions herein (including the sale and purchase of
the Shares by CME DF set out in Clause 2.1) and in consideration of the payment
by CME ME to Top Tone Holdings of US$17,980,000, CME ME, Top Tone Holdings and
the Consultant shall enter in the Deed of Termination on the Closing Date.
 
2.3
Purchase of CME BG Shares

 
 
(i)
Subject to the terms and conditions herein, CME ME shall sell to Top Tone
Holdings 1,200 ordinary shares in CME BG representing 6% of the issued share
capital in CME BG on the Closing Date (the "CME BG Shares").

 
 
(ii)
The consideration payable to CME ME for the sale of the CME BG Shares shall be
US$17,700,000.

 
2.4
CME ME and Top Tone Holdings undertake to enter into the Investment Agreement at
Closing. The Investment Agreement shall be in the Agreed Form as attached in
Schedule 2 of this Agreement.

 
3
Conditions to Obligations at Closing

 
3.1
The Closing is conditional on the satisfaction or waiver by CME ME pursuant to
Clause 3.2 of all of the following conditions on or prior to the Long Stop Date:

 
 
3.1.1
Completion (as defined in the bTV SPA) of the bTV Transaction having occurred;

 
 
3.1.2
Top Tone Holdings shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement or any of the other
Transaction Documents to be performed or complied with by Top Tone Holdings;


 
8

--------------------------------------------------------------------------------

 
 
 
3.1.3
the Warranties given by Top Tone Holdings and the Consultant shall be true and
accurate in all material respects as of the Closing Date, or, if not true, shall
have been remedied to the reasonable satisfaction of  CME ME;

 
 
3.1.4
CME ME, Top Tone Holdings and the Consultant hereto shall have entered into the
Deed of Termination with respect to the termination of rights and obligations in
the Pro.BG Shareholders Agreement and the Consultancy Deed as set forth therein;

 
 
3.1.5
there shall not be any injunction, decision, order or decree of any nature of
any court or governmental entity, or any proceeding pending or threatened that
could result in such an injunction, decision, order or decree, restraining,
prohibiting or preventing any aspect of the Transaction;

 
 
3.1.6
there shall not have been any action, or any statute, law or regulation enacted,
by any governmental authority which would cause any Party to be unable to
consummate the transactions contemplated herein or make the transactions
contemplated herein illegal or prohibit, restrict or delay the consummation of
any aspect of the Transaction; and

 
 
3.1.7
the receipt by CME ME of a waiver in the Agreed Form from the Consultant in
respect of all past, present or future charges, complaints, causes of action,
demands or other claims of any nature whatsoever it or any of its Affiliates may
have with respect to or against Balkan News Corporation, TV Europe, Triada,
Balkan Media Group, Radiocompany C.J. relating to or arising under the provision
of any consultancy, advisory or similar services by the Consultant or any of its
Affiliates to such entities or the legal and beneficial ownership in or any
Encumbrance over any share capital in any such entity prior to the Closing.

 
3.2
CME ME may at any time waive, in whole or in part, conditionally or
unconditionally, any condition set out in Clause 3.1 above by notice in writing
to Top Tone Holdings.

 
3.3
If any condition specified in Clause 3.1 is not satisfied (or has not been
waived by CME ME pursuant to Clause 3.2) on or before the Long Stop Date, except
for this Clause 3.3 and Clauses 1, 10, 12 to 26, all of the provisions of this
Agreement shall, unless otherwise agreed by the Parties in writing, lapse and
cease to have effect and neither the lapsing of these provisions nor their
ceasing to have effect shall affect any accrued rights or liabilities of the
Parties in respect of damages for non-performance of any obligation under this
Agreement falling due for performance prior to such lapse or cessation.

 
4
Closing

 
4.1
The Closing shall take place in London at the offices of Dewey & LeBoeuf LLP at
1 Minister Court, Mincing Lane, London EC3R 7YL, or at such other location as
agreed by the Parties following the satisfaction or waiver of the conditions set
out in Clause 3.1.

 
4.2
The Parties shall cause:

 
 
4.2.1
the Closing to occur promptly after the date on which the conditions in Clause
3.1 have been satisfied or waived (the "Closing Date"); and


 
9

--------------------------------------------------------------------------------

 
 
4.3
On the Closing Date,

 
 
4.3.1
CME DF shall pay to Top Tone Holdings €1.

 
 
4.3.2
CME ME shall:

 
 
(i)
pay to Top Tone Holdings US$17,980,000 as set out in the Deed of Termination;

 
 
(ii)
cause the CME BG Shares to be transferred to Top Tone Holdings;

 
 
(iii)
deliver to the Consultant on behalf of Top Tone Holdings and the Consultant the
Deed of Termination duly executed by CME ME;

 
 
(iv)
deliver to Top Tone Holdings the Investment Agreement duly executed by CME ME;
and

 
 
(v)
deliver to Top Tone Holdings a closing certificate in a form to be agreed by the
Parties.

 
 
4.3.3
Top Tone Holdings shall:

 
 
(i)
deliver to CME DF instruments of transfer in respect of the Shares, duly
executed and completed in favour of CME DF;

 
 
(ii)
deliver to CME DF any and all duly executed powers of attorney or other
authorities under which any of the transfers have been executed;

 
 
(iii)
deliver to CME DF certified copies of the minutes recording the resolution of
the board of directors of Top Tone Holdings authorizing the sale of the Shares
and the execution of the transfers in respect of them;

 
 
(iv)
deliver to CME DF a closing certificate a form to be agreed by the Parties and,
if reasonably requested by CME DF, other confirmations of the satisfaction of
the conditions set out in Clause 3.1;

 
 
(v)
deliver to CME DF any share certificates representing the Shares duly endorsed
in the Agreed Form;

 
 
(vi)
pay to CME ME US$17,700,000 as set out in Clause 2.3(ii);

 
 
(vii)
deliver to CME ME the Deed of Termination duly executed by Top Tone Holdings;

 
 
(viii)
deliver to CME ME the Investment Agreement duly executed by Top Tone Holdings;
and

 
 
(ix)
deliver to CME ME any other Transaction Documents required to be executed by Top
Tone Holdings.

 
 
4.3.4
The Consultant shall deliver to CME ME:

 
 
(i)
the Deed of Termination duly executed by the Consultant; and


 
10

--------------------------------------------------------------------------------

 
 
 
(ii)
any other Transaction Documents required to be executed by the Consultant so
executed, as applicable.

 
4.4
All deliveries of documents and actions contemplated by this Clause 4 to take
place at Closing shall be deemed to have taken place simultaneously as part of a
single transaction, none of which shall be considered to have taken place unless
and until all such actions shall have taken place.

 
5
Obligations Prior to Closing

 
5.1
From and including the Execution Date and up to and including the earlier of the
Closing Date and the Long Stop Date, each of the Parties shall (on its own
behalf and on behalf of any Affiliate):

 
 
5.1.1
take all reasonable steps or provide reasonable support, and not fail to take
any actions, in respect of any proposed change in Applicable Law that is
reasonably likely to have a detrimental effect on the Pro.BG Business;

 
 
5.1.2
not cause or do any act or thing, the commission of which would constitute a
breach of any Warranty given by that Party or any of its Affiliates contained
herein or which would make any such Warranty inaccurate at the Closing Date; and

 
 
5.1.3
to take such other actions as are required in order for such Party to consummate
the transactions contemplated hereby and to give full effect to this Agreement.

 
6
Representations and Warranties

 
6.1
Top Tone Holdings hereby represents and warrants to CME ME and CME DF as of the
Execution Date and as of the Closing Date that:

 
 
6.1.1
it is a corporation validly existing under the laws of the British Virgin
Islands and  it has the full power, authority and right to enter into and carry
out its obligations hereunder;

 
 
6.1.2
the Transaction Documents to which it is a party constitute its valid and
legally binding obligations;

 
 
6.1.3
the entry into and performance by it of each Transaction Document to which it is
a party and the transactions contemplated by such Transaction Document do not
and will not conflict with:

 
 
(i)
any law or regulation or judicial or other order;

 
 
(ii)
its constitutional documents; or

 
 
(iii)
any document which is binding on it or on any of its assets;

 
 
6.1.4
the Shares constitute the whole of the issued, allotted and paid up share
capital in Top Tone Media and Zopal owned by Top Tone Holdings;


 
11

--------------------------------------------------------------------------------

 
 
 
6.1.5
Top Tone Holdings is entitled to sell and transfer to CME ME the full legal and
beneficial ownership of the Shares on the terms of this Agreement and has the
right to exercise all voting rights in respect of the Holding Shares;

 
 
6.1.6
the Shares are free from all Encumbrances;

 
 
6.1.7
Top Tone Holdings is not aware of any notice of any request to correct or
rectify the shareholders registers of Top Tone Media or Zopal;

 
 
6.1.8
no person is entitled to receive from Top Tone Media, Zopal or any of their
respective subsidiaries any finders fee brokerage or commission in connection
with the sale of Shares under this Agreement;

 
 
6.1.9
there are no outstanding agreements, arrangements or other understandings
(whether by contract or otherwise) with any third parties granting them the
right to acquire any of the Shares; and

 
 
6.1.10
all consents for the transfer of the Shares have been obtained.

 
6.2
The Consultant hereby represents and warrants to CME ME and CME DF as of the
Execution Date and as of the Closing Date that:

 
 
6.2.1
it has the full power, authority and right to enter into and carry out its
obligations hereunder;

 
 
6.2.2
the Transaction Documents to which it is a party constitute its valid and
legally binding obligations;

 
 
6.2.3
the entry into and performance by it of each Transaction Document to which it is
a party and the transactions contemplated by such Transaction Document do not
and will not conflict with:

 
 
(i)
any law or regulation or judicial or other order; or

 
 
(ii)
any document which is binding on it or on any of its assets.

 
6.3
Each of Top Tone Holdings and the Consultant hereby represents and warrants to
CME ME and CME DF as of the Execution Date and as of the Closing Date that:

 
 
6.3.1
the Shares did not derive from, are not related to, and were not purchased with
funds deriving from any activity that is deemed criminal under U.K. Law, U.S.
Law, Bermuda Law, Dutch Law, Bulgarian Law or the Applicable Law of the
jurisdiction in which such activity takes place. Transfer to CME ME of the
Shares shall not cause CME to be in violation of any applicable laws against
money laundering (Anti-Money Laundering Laws); and

 
 
6.3.2
Top Tone Holdings and the Consultant have since January 1, 2005 been in
compliance with the requirements of U.S. Foreign Corrupt Practices Act of 1977,
as amended, and the requirements of all applicable anti-corruption law.  Since
January 1, 2005, Top Tone Holdings and the Consultant have not, directly or
indirectly, offered, promised, authorized or made any unlawful contribution,
gift, entertainment or other unlawful payment to any foreign or domestic
government official or employee, or any political party, party official,
political candidate or official of any public international organization.  The
Consultant is not and has not since January 1, 2005 been an official, officer,
director or employee of and does not act and has not since January 1, 2005 acted
in an official capacity for or on behalf of any foreign or domestic government
or government-owned or controlled entity.


 
12

--------------------------------------------------------------------------------

 
 
6.4
Each of CME ME and CME DF hereby represents and warrants to Top Tone Holdings
and the Consultant as of the Execution Date and as of the Closing Date that:

 
 
6.4.1
it is a corporation validly existing under the laws of the Netherlands and  it
has the full power, authority and right to enter into and carry out its
obligations hereunder;

 
 
6.4.2
the Transaction Documents to which it is a party constitute its valid and
legally binding obligations;

 
 
6.4.3
the entry into and performance by it of each Transaction Document to which it is
a party and the transactions contemplated by such Transaction Document do not
and will not conflict with:

 
 
(i)
any law or regulation or judicial or other order;

 
 
(ii)
its constitutional documents; or

 
 
(iii)
any document which is binding on it or on any of its assets; and

 
6.5
At Closing the CME BG Shares (if not newly issued) shall be transferred with
full title guarantee free from all Encumbrances.

 
6.6
Each of the warranties set out in Clauses 6.1.1, 6.1.2, 6.1.3 and 6.2.1, 6.2.2
and 6.2.3 above are deemed to be repeated by Top Tone Holdings and the
Consultant, as applicable, upon the exercise and upon the completion of the
Share Option, the Drag Along Right the Tag Along Right, the Put or the Call.

 
7
Further Undertakings

 
7.1
In connection with the implementation of the bTV Transaction, Top Tone Holdings
hereby irrevocably and unconditionally waives any rights, remedies or claims
which it may have against CME ME or any other member of the CME Group in respect
of the Pro.BG Shareholders Agreement including but not limited to clauses 9.1,
9.2 and 10 of the Pro.BG Shareholders Agreement.

 
7.2
Without prejudice to Clause 7.1 above, in connection with the implementation of
the bTV Transaction Top Tone Holdings and the Consultant hereby agrees to (i)
fully cooperate with and promptly provide CME ME with such information regarding
the businesses and affairs of Top Tone Holdings as CME ME or the BCPC may
require in connection with the bTV Transaction and (ii) accept all such
undertakings, conditions or obligations adopted or imposed by the BCPC in order
to address any serious competition concern which is notified to CME ME by the
BCPC in relation to the bTV Transaction.

 
7.3
The Parties agree that if CME ME reasonably determines that an alternative
acquisition structure to that set out in Clause 2 provides preferable tax and
accounting treatment, the Parties shall cooperate in good faith to agree on and
implement an alternative structure or make any appropriate changes to the
existing structure and accordingly this Agreement and any of the relevant
Transaction Documents.  All such changes shall in all material respects result
in maintaining the same balance of commercial and economic interests of the
Parties as existed before making any such changes.


 
13

--------------------------------------------------------------------------------

 
 
8
Anti-Money Laundering and Anti-Corruption

 
8.1
Top Tone Holdings and the Consultant acknowledge that Central European Media
Enterprises Ltd. and each member of the CME Group have since 1 August 2008
complied and will continue to comply with the Anti-Money Laundering Laws,
including taking any action necessary to do so.

 
8.2
Top Tone Holdings and the Consultant agree not to offer, promise, authorize or
make, directly or indirectly, any unlawful contribution, gift, entertainment or
other unlawful payment to any foreign or domestic government official or
employee, or any political party, party official, political candidate or
official of any public international organization.

 
8.3
Top Tone Holdings agrees to provide CME ME with such information as CME
determines to be necessary or appropriate to comply with the Anti-Money
Laundering Laws or to respond to requests for information concerning the
identity of CME's shareholders from any governmental authority, self-regulatory
organization or financial institution in connection with its anti-money
laundering compliance procedures, or to update such information. In addition,
each of Top Tone Holdings and the Consultant and their respective Affiliates is
not and has not since 1 August 2008 been a Person identified as a terrorist
organization or otherwise as a sanctioned Person on any relevant lists
maintained by a governmental authority, including the U.S. Department of the
Treasury's List of Specially Designated Nationals and Blocked Persons.

 
9
Status of Agreement and Effect

 
 
Each Party shall, to the extent that it is able to do so, exercise all its
voting rights and other powers in relation to Top Tone Media and Zopal to
procure that the provisions of this Agreement are properly and promptly observed
and given full force and effect.

 
10
Confidentiality

 
10.1
No Party shall divulge or communicate to any person (other than those of its
shareholders, directors, employees and professional advisers whose province it
is to know the same) or use or exploit for any reason whatsoever this Agreement
or the matters contemplated hereby or the information disclosed by either Party
to the other Party, and shall use its reasonable endeavours to prevent its
employees from so acting.

 
10.2
Notwithstanding the provisions of Clause 10.1, any Party may make an
announcement or disclosure concerning this Agreement:

 
 
(a)
if required by law or any requirement of any securities exchange or regulatory
or governmental body to which that Party is subject, wherever situated, whether
or not the requirement has the force of law, or

 
 
(b)
to a Party's or its Affiliates' directors, officers, employees, professional
advisers, counsel, rating agencies, and lenders or other providers of funds (a)
who are directly concerned with this Agreement or any related arrangements or
transactions, (b) whose knowledge of such information is reasonably necessary;
and (c) who by its position or otherwise is under a duty to observe
confidentiality in dealing with this Agreement and such related arrangements or
otherwise must comply with the provisions of this Agreement in respect of
confidentiality.


 
14

--------------------------------------------------------------------------------

 
 
10.3
The restrictions contained in this Clause 10 shall continue to apply for a
period of three (3) years following the expiration or termination of this
Agreement.

 
11
Trade Restrictions

 
11.1
Each of Top Tone Holdings and the Consultant hereby jointly and severally
undertakes and covenants with CME ME that it shall not, and shall procure that
its Affiliates shall not, for a period of two years after the termination of the
Investment Agreement, either on its own behalf or in any other capacity
whatsoever directly or indirectly carry on or be concerned or engaged or
interested directly or indirectly (whether as principal, shareholder, partner,
employee, officer, agent or otherwise) in any part of any trade or business
competing with any part of any the trade or business of the Pro.BG Group (save
for any interest in the shares or other securities of a company traded on a
securities market so long as such interest does not extend to more than 3% of
the issued share capital of the company or the class of securities concerned or
as disclosed in writing to CME ME on the Execution Date).

 
11.2
Each of Top Tone Holdings and the Consultant hereby jointly and severally
undertakes and covenants with CME ME that it shall not, and shall procure that
its Affiliates shall not, for a period of two years after the termination of the
Investment Agreement, either on its own behalf or in any other capacity
whatsoever directly or indirectly:

 
 
11.2.1
deal with, solicit, approach or offer goods or services to, for purposes of
enticing away from CME ME and/or the Pro.BG Group, any person, firm or company
who is or was a client, customer, supplier, agent or distributor of CME ME, its
Affiliates and/or the Pro.BG Group during the term of this Agreement or in the
twelve (12) months prior to the termination of the Investment Agreement; or

 
 
11.2.2
approach, solicit, entice away or endeavour to entice away, employ, offer
employment to or procure the employment of any person who is or was an employee
of CME ME, its Affiliates or Pro.BG Group whether or not such person would
commit any breach of his contract of employment by reason of so leaving the
service of CME ME or the Pro.BG Group or otherwise; or

 
 
11.2.3
interfere or seek to interfere with the continuance, or any of the terms, of the
supply of goods or services to CME ME, its Affiliates or the Pro.BG Group; or

 
 
11.2.4
represent itself as being in any way connected with or interested in the
business of CME ME, its Affiliates and/or the Pro.BG Group (other than as a
consultant if such be the case) or use any name which is identical or similar to
or likely to be confused with the name of CME ME, its Affiliates and/or the
Pro.BG Group or any product or service produced or provided by CME ME, its
Affiliates and/or the Pro.BG Group or which might suggest a connection with CME
ME, its Affiliates and/or the Pro.BG Group.


 
15

--------------------------------------------------------------------------------

 
 
11.3
Each of the restrictions contained in Clauses 11.1, 11.2.1, 11.2.2, 11.2.3 and
11.2.4 is separate and distinct and is to be construed separately from the other
such restrictions.  Each of Top Tone Holdings and the Consultant hereby jointly
and severally acknowledges (having received professional advice) that it
considers such restrictions to be reasonable both individually and in the
aggregate and that the duration, extent and application of each of such
restrictions is no greater than is necessary for the protection of the goodwill
of the businesses of the Pro.BG Group and the CME Group.

 
12
Notices

 
12.1
Any notice or other communication to be given under this Agreement shall be in
writing, in the English language, and shall be deemed to have been duly given to
a Party:

 
 
(a)
on receipt, when delivered personally;

 
 
(b)
on the next following Business Day following being transmitted by facsimile with
suitable proof of transmission; or

 
 
(c)
three Business Days following being sent by an international courier service.

 
12.2
For purposes of this Clause, the authorized address and facsimile details of the
Parties shall be as follows:

 
if to CME ME or CME DF:


Dam 5B
Royal Dam Center
2nd Floor
JS 1012 Amsterdam
The Netherlands


Attn: Managing Director


Tel.: + 31 20 626 8867
Fax: + 31 20 423 1404


with a copy to:


CME Development Corporation
52 Charles Street
London W1J 5EU
United Kingdom


Attn: General Counsel


Tel.: + 44 207 127 5834
Fax: + 44 207 127 5801


if to Top Tone Holdings:


OCRA (Isle of Man) Limited
Grosvenor Court
Tower Street

 
16

--------------------------------------------------------------------------------

 

Ramsey
Isle of Man IM8 1JA
British Isles


Attn: Mr. Richard Dixon


Tel.: +44 1624 811000
Fax: +44 1624 811001


with a copy to:


Mrs. Rossitsa Filipova
20, Fr. Joliot Curie Str.
1113 Sofia
Bulgaria


Tel.: + 359 2 963 0077
Fax: + 359 2 963 0077


if to the Consultant:


Krassimir Guergov
19, Oborishte Str.,
1504 Sofia,
Bulgaria


Tel.: +359 2 943 0610
Fax: +359 2 946 3740
 
or such other address as such Party may notify to the other in writing from time
to time in accordance with the requirements of this Section, such notice to be
effective five Business Days after the date of such notice or following such
longer period as may be set out in such notice.
 
12.3
Any notice given under this Agreement outside Working Hours of the place to
which it is addressed shall be deemed not to have been given until the start of
the next period of Working Hours in such place.

 
13
Set-Off

 
 
The Parties agree that CME ME shall be entitled to set-off any and all amounts
due to Top Tone Holdings under or in connection with this Agreement from any and
all amounts due from Top Tone Holdings to CME ME in connection with this
Agreement.

 
14
Entire Agreement

 
14.1
This Agreement together with the other Transaction Documents constitute the
whole agreement between the Parties and supersedes any arrangements,
understanding or previous agreement between them relating to the subject matter
to which they relate.

 
14.2
Each Party acknowledges that in entering into this Agreement, it does not rely
on, and shall have no remedy in respect of, any statement, representation,
assurance or warranty of any person other than as expressly set out in this
Agreement.


 
17

--------------------------------------------------------------------------------

 
 
14.3
Nothing in this Clause 14 operates to limit or exclude any liability for fraud.

 
15
Third Party Rights

 
No person who is not a Party to this Agreement shall have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce a term of this
Agreement.
 
16
Amendments

 
This Agreement may be amended or modified only if in writing (including a
written document evidenced by a facsimile transmission) and signed by each of
the Parties.
 
17
Waiver

 
17.1
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

 
17.2
None of the terms of this Agreement may be waived except by an instrument in
writing duly executed by the waiving Party.

 
18
Costs and Expenses

 
Except as specified herein, each Party shall be liable for its own costs and
expenses in relation to the negotiation, preparation, execution and carrying
into effect of this Agreement.
 
19
Joint and Several Liability

 
19.1
Unless expressly provided otherwise in this agreement, Top Tone Holdings and the
Consultant shall be jointly and severally liable for their respective
obligations and liabilities arising under this Agreement.

 
19.2
CME ME or CME DF may take action against, or release or compromise the liability
of, any of Top Tone Holdings or the Consultant, or grant time or other
indulgence, without affecting the liability of Top Tone Holdings or the
Consultant, as applicable.

 
20
Assignment

 
The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted
assigns.  No Party may assign its rights (or, for the avoidance of doubt, its
obligations) under this Agreement without the express written consent of the
other Party, which shall not be unreasonably withheld or delayed.
 
21
No Partnership

 
This Agreement does not create or imply any partnership between the Parties and
there is no relationship of principal and agent between them.
 
22
Severability

 
If any provision of this Agreement (or of any document referred to herein) is
held to be illegal, invalid or unenforceable in whole or in part, the legality,
validity and enforceability of the remaining provisions of this Agreement (or
such other document) shall not in any way be affected or impaired thereby.  If
any provision or part of this Agreement (or any document referred to herein) is
held to be illegal, invalid or unenforceable, then the Parties shall use
reasonable endeavours to the fullest extent permitted by law to amend the terms
of this Agreement (or such other document) to give effect to the transactions
contemplated hereby, and if any invalid, unenforceable or illegal provision
would be valid, enforceable or legal if some part of it were deleted or
modified, the provision shall apply with whatever modification is necessary to
give effect to the commercial intention of the Parties.

 
18

--------------------------------------------------------------------------------

 

23
Further Assurance

 
Each of the Parties shall, at the request of any other Party, do or, so far as
each is able procure, the doing of all such acts and/or execute or procure the
execution of all such documents in a form satisfactory to such other Party
concerned as they may reasonably consider necessary for giving full effect to
this Agreement and securing to such other Party the full benefit of the rights,
powers and remedies conferred upon them in this Agreement.
 
24
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each Party had signed
the same document, provided that each Party executes at least one counterpart.
 
25
Governing Law and Jurisdiction

 
This Agreement shall be governed by and construed in accordance with the laws of
England.
 
26
Dispute Resolution

 
26.1
Any disputes, claims or controversy arising out of or related to this Agreement,
including any question as to its formation, validity, interpretation or
termination, which cannot be resolved by negotiations between the Parties shall
be settled by arbitration on an ad hoc basis in accordance with the Rules of the
London Court of International Arbitration, which are deemed to be incorporated
by reference into this Clause 26, except to the extent modified by this Clause
26.  The tribunal shall consist of three arbitrators. CME ME and CME DF shall
nominate one arbitrator, Top Tone Holdings and the Consultant shall jointly
nominate one arbitrator and the third arbitrator shall be appointed by the two
arbitrators nominated by the Parties.  Any Party shall have the right to
initiate the proceedings.

 
26.2
The seat of the arbitration shall be London, England.  The language of the
arbitration shall be English, except that any party to the arbitration may
submit testimony or documentary evidence in Bulgarian, whereupon it shall also
furnish a certified translation or interpretation of any such evidence into
English.

 
26.3
If any dispute arising out of or relating to this Agreement (hereinafter
referred to as a "Related Dispute") raises issues which are substantially the
same as or connected with issues raised in another dispute which has already
been referred to arbitration under this Agreement or another Transaction
Document (an "Existing Dispute"), the tribunal appointed or to be appointed in
respect of any such Existing Dispute shall also be appointed as the tribunal in
respect of any such Related Dispute.  Where, pursuant to the foregoing
provisions, the same tribunal has been appointed in relation to two or more
disputes, the tribunal may, with the agreement of all the parties concerned or
upon the application of one of the Parties, being a Party to each of the
disputes, order that the whole or part of the matters at issue shall be heard
together upon such terms or conditions as the tribunal thinks fit.  The tribunal
shall have power to make such directions and any interim or partial award as it
considers just and desirable.


 
19

--------------------------------------------------------------------------------

 

26.4
The Parties agree that money damages would not be a sufficient remedy for any
breach of this Agreement by Top Tone Holdings or the Consultant and that in
addition to all other remedies, CME ME and CME DF shall be entitled to specific
performance and to injunctive or other equitable relief as remedies for any such
breach or threatened breach of this Agreement by Top Tone Holdings or the
Consultant without proof of actual damages.  The Parties agree not to oppose the
granting of such relief, and to waive, and to use their best efforts to cause
any Affiliate to waive, any requirement for the securing or posting of any bond
in connection with such remedy


 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Amended
and Restated Sale and Purchase Agreement as a deed on the date first written
above.
 


EXECUTED and DELIVERED as a DEED
)
 
by
)
 
CME MEDIA ENTERPRISES B.V.
)
 
acting by Pan Invest B.V, represented by
)
 
G. v. d. Berg
)
/s/ Gerben van den Berg
in the presence of:
)
           
/s/ M.C. Peters – v. Spaendonck
   
Signature of Witness
Name of Witness: M.C. Peters-v. Spaendonck
   
Occupation of Witness: Acc. Manager
   
Address of Witness:
         
and Alphons van Spaendonck
)
/s/ Alphons van Spaendonck
in the presence of:
)
           
/s/ M.C. Peters – v. Spaendonck
   
Signature of Witness
     
Name of Witness: M.C. Peters-v. Spaendonck
   
Occupation of Witness: Acc. Manager
   
Address of Witness:
               
EXECUTED and DELIVERED as a DEED
)
 
by
)
 
CME DEVELOPMENT FINANCING B.V.
)
 
acting by Pan Invest B.V, represented by
)
 
G. v. d. Berg
)
/s/ Gerben van den Berg
in the presence of:
)
           
/s/ M.C. Peters – v. Spaendonck
   
Signature of Witness
Name of Witness: M.C. Peters-v. Spaendonck
   
Occupation of Witness: Acc. Manager
   
Address of Witness:
         
and Alphons van Spaendonck
)
/s/ Alphons van Spaendonck
in the presence of:
)
           
/s/ M.C. Peters – v. Spaendonck
   
Signature of Witness
     
Name of Witness: M.C. Peters-v. Spaendonck
   
Occupation of Witness: Acc. Manager
   
Address of Witness:
   


 
 

--------------------------------------------------------------------------------

 
 
EXECUTED and DELIVERED as a DEED by
)
 
VLADIMIR KRASTEV BROUSSARSKI
)
 
acting as attorney for
)
 
TOP TONE MEDIA HOLDINGS LIMITED
)
/s/ Vladimir Krastev Broussarski
under a power of attorney dated 16 February 2010
)
 
in the presence of:
             
/s/ Ivanka Gogova
Name of Witness: Ivanka Gogova
 
Signature of Witness
Occupation of Witness: Head of Office
   
Address of Witness:
               
EXECUTED and DELIVERED as a DEED by
)
 
ROSSITSA PENCHEVA FILIPOVA
)
 
acting as attorney for
)
 
TOP TONE MEDIA HOLDINGS LIMITED
)
/s/ Rossitsa Pencheva Filipova
under a power of attorney dated 16 February 2010
)
 
in the presence of:
             
/s/ Ivanka Gogova
Name of Witness: Ivanka Gogova
 
Signature of Witness
Occupation of Witness: Head of Office
   
Address of Witness:
               
EXECUTED and DELIVERED as a DEED by
)
 
KRASSIMIR GUERGOV
)
 
in the presence of:
)
/s/ Krassimir Guergov
               
/s/ Elitsa Menkova
Name of Witness: Elitsa Menkova
 
Signature of Witness
Occupation of Witness: Personal Assistant
   
Address of Witness:
   


 

--------------------------------------------------------------------------------